DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8, 9, 11-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, prior art does not disclose or suggest: “a current sensor comprising a package and an integrated circuit, said integrated circuit disposed via leads of a lead frame on a second surface of said printed circuit board, said second surface being opposite to said first surface, and offset from a center of said one conductor surface in an offset direction orthogonal to said current direction,  wherein said current sensor is aligned with said edge of said conductor or wherein said conductor has a width W and said current sensor is within a distance of W/2.5, W/3, W/4, W/S or W/6 of the conductor edge, and wherein the package of the current sensor is fully overlapping with said conductor surface” in combination with all the limitations of claim 1. 
Claims 2-6, 8, 9, 11-23 are dependent on claim 1 and are therefore also allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868